LILJEBERG, J., CONCURS IN PART, DISSENTS IN PART I ail agree with the majority opinion in all respects, except the decision to award Mr. Vedros one-half of the distributions made to Ms. Vedros from Total Health Services from 2010 to 2014. Considering all of the testimony and evidence presented on this issue, I do not think the trial court’s denial of this reimbursement claim was manifestly erroneous, and I would afford greater deference to the trial court’s decision. Accordingly, I dissent from the majority’s decision to award Mr. Vedros one-half of these distributions1. In all1 other respects, I concur.